Citation Nr: 1617976	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-11 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to posttraumatic stress disorder (PTSD), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968; he was awarded a Purple Heart with two stars. 

This appeal to the Board of Veterans' Appeals (Board) arose from October 2008 and October 2009 rating decisions for increased rating for PTSD.  As explained previously, the Veteran timely perfected an appeal with respect to the denial of a rating in excess of 30 percent. 

In October 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In June 2014,  the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to PTSD (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009));  granted a 50 percent, but no higher, disability rating for PTSD from the February 14, 2007 filing of the claim for increase; and remanded the matter of a TDIU due to PTSD to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.

Pursuant to the remand, the AMC, inter alia, referred the claim to VA's Director of Compensation and Pension Service (C&P Director).  In March 2015, the C&P Director determined that an extra-schedular TDIU due to PTSD was not warranted.  That same month, the RO issued a supplemental statement of the case (SSOC) reflecting the denial of a TDIU due to PTSD.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  As the Veteran's PTSD is rated as 50 percent disabling from February 14, 2007, the percentage requirements for a schedular TDIU are not met.  

3.  The weight of the competent, probative evidence indicates that the Veteran's service-connected PTSD has not prevented him from obtaining or retaining substantially gainful employment at any point pertinent to this appeal.


CONCLUSION OF LAW

The criteria for a TDIU due to posttraumatic stress disorder (PTSD), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a September 2014 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for TDIU, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, and April 2008, May 2009, and May 2012 VA examination reports.  Also of record and considered in connection with the claim is the transcript of the Veteran's hearing on appeal, along with various written statements from the Veteran.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.

As for the October 2011 Board hearing, in  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the hearing, the issue was identified-then, as a claim for increased rating for PTSD and testimony was elicited regarding the Veteran's symptoms, treatment, as well as whether and how his PTSD affected his employability.  In addition, testimony was elicited regarding whether there was any medical opinion evidence to support a total disability rating.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the submission of any specific, additional evidence was not explicitly suggested, on these facts, such omission was harmless, inasmuch as, following the hearing, additional development of the claim was ordered.  

Pursuant to the Board's June 2014 remand, in September 2014, the AOJ sent the Veteran a letter requesting that he provide, or provide  sufficient information to enable VA to obtain, additional evidence pertinent to the claim for a TDIU due to PTSD, as well as a VA Form 21-8940 to enable him to file a formal application for a TDIU.  Also pursuant to the June 2014 remand, the AOJ solicited an opinion from the C&P Director addressing the Veteran's entitlement to an extra-schedular TDIU due to PTSD, and such opinion was provided in March 2015.  Thereafter, the AOJ issued an SSOC reflecting the denial of the claim, followed by a waiver of the response period from the Veteran's representative (indicting that there was no further evidence or argument to provide) and a request that the matter be immediately returned to the Board.  

Under these circumstances, the  Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claim herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999). (holding that substantial, rather than strict, compliance with remand directives is required).    

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

The Veteran is seeking TDIU due to his service-connected PTSD, which he asserts prevents him from securing or following a substantially gainful occupation.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

When the percentage requirements for a schedular TDIU rating under 38 C.F.R. § 4.16(a) are not met, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability(ies).  See 38 C.F.R. § 4.16(b).
 
Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran has been awarded service connection for PTSD, rated as 30 percent disabling from March 12, 2004, and as 50 percent disabling from February 14, 2007.  The combined disability rating for compensation was 30 percent from March 12, 2004, and 50 percent from February 14, 2007.  Accordingly, the percentage requirements for a schedular TDIU are not met.  See 38 C.F.R. § 4.16(a).  .

Accordingly, pursuant to the June 2014 remand, the AOJ referred the claim for extra-schedular consideration, and in March 2015, the C&P Director determined that an extra-schedular TDIU due to PTSD was not warranted.  He noted that the Veteran had submitted a TDIU claim in January 2008, which had been denied in July 2008.  In particular, the  C&P Director noted that the April 2008 VA examiner's  finding that the Veteran's PTSD "was mild in severity with intermittent bouts of anger noted to be a serious problem which has been alleviated since leaving the workforce."  The C&P Director concluded that the evidentiary record did not show the Veteran's PTSD to be severe such that he would be unemployable due solely to his PTSD.  The Board agrees.

The evidence shows that the Veteran worked at the Post Office for 20 years after he left service.  Medical treatment records indicate that he took a six-month leave of absence in February 2007, and retired in June 2007, due to his intense dislike of his coworkers and a positive assessment of homicidal ideation toward them. 

A February 14, 2007 VA outpatient mental health treatment record documents the Veteran's complaints of being stressed out, feeling like his coworkers are out to get him, and a positive assessment of a homicidal ideation.  Regarding the homicidal ideation, the VA clinician noted that the Veteran had "no intent to pursue anyone at this moment but feels if he continues to be exposed to them at work, he may lose control."  The VA clinician noted that "due to intensity of [the Veteran's] dislike of his fellow workers, he needs an extended period off work if not permanent leave."  The VA nurse practitioner gave him a note for work that advised 6 weeks of leave and noted in the treatment record that he probably will need permanent leave from the post office to avoid potential for violence. 

A March 2007 VA outpatient treatment record notes that the Veteran was to remain off work until the end of June 2007.

An August 2007 VA outpatient treatment record indicates that the Veteran retired in June 2007 and that he reported having a significant reduction in stress.  In February 2008, the Veteran reported anger toward family and coworkers and that he was told not to go back to work until his condition got better.  He stated that he was out of work from February 2007 to June 2007, and that he had decided to take an early retirement because of his health, not getting along with his coworkers, bad night sweats, and nightmares.  

An April 2008 VA examiner found that the Veteran's PTSD symptoms were relatively mild in severity and that the most disruptive symptom was anger, which at times was a very significant and serious problem.  The Veteran reported that he retired from the post office in June 2007 after 20 years.  He indicated that he had problems near the end of his time when things "came to a head" with a coworker in a big, loud argument, and that although he wanted to hurt his coworkers, he had a measure of self-control.  He reported that he had significant problems with aggressive tendencies near the end of his time at work, but he thought he was much better now that he left the work force.  The examiner noted that the Veteran's thought process/content and speech were unremarkable.  He concluded that the Veteran's anger was relatively better controlled but had not resolved.  The examiner noted that there was no total occupational and social impairment but that there was reduced reliability and productivity.

A June 2008 VA outpatient treatment record indicates that the Veteran's mood was "pretty good;" his affect was congruent and euthymic; and that his thought process was linear, logical and goal-directed.  He reported that he was coaching a softball team of senior citizens, and that things continued about the same.  A November 2008 VA outpatient treatment record noted that the Veteran's speech was normal; his thought process was linear, logical, and goal-directed; and his insight and judgment were "fair."  A February 2009 VA outpatient treatment record documented that the Veteran was appropriately dressed and well-groomed; appeared younger than his age; had normal speech; and had linear, logical, and goal-directed thought process.

In a May 2009 statement in support of his claim, the Veteran reported he had to retire early because of feelings that people around him wanted to hurt him. 

In June 2009, the April 2008 VA examiner re-examined the Veteran.  He noted that the Veteran was grossly, cognitively intact; that his memory was reported as relatively good; that he described a pattern of pronounced avoidance; and that he had a capacity for insight.  He remarked that the Veteran significantly overreacted to stressful situations and conflicts with others, citing the Veteran's reported recent conflict at a fast food restaurant.  He found that, as compared to April 2008, some of the Veteran's symptoms had worsened, namely the Veteran's volatility and reactivity.  The examiner concluded that in general, the Veteran's PTSD symptoms were characterized as moderate in severity with symptoms of magnitude clearly disruptive to the Veteran and his function.

An August 2009 outpatient treatment note reflects that the Veteran complained of occasional nightmares, sweating, increased startle, and flashbacks.  In November 2009, he reported that he still had panic attacks, nightmares, flashbacks, and startle responses that had significant alterations in his social relationships.

VA inpatient treatment  records dated in October 2010 and November 2010 related to a physical health problem include several notations that the Veteran's judgment, insight, and recent and remote memory were good.  The treatment records also indicated that the Veteran was consistently found to be oriented to time, place, and person; he was alert; his speech was articulate; and his affect was appropriate. 

Another October 2010 VA treatment record reflects that the Veteran answered "no" to the question of "have you had or do you currently have issues with anger?"  That same month, another VA treatment record noted a negative depression screen and negative PTSD screen.  At that time, the Veteran answered "no" to questions regarding nightmares; avoidance; being constantly on guard, watchful, and easily startled; and numbness or detachment from others, activities and surroundings.

During his October 2011 Board hearing on the matter of an increased rating for PTSD, the Veteran reported that his PTSD affected his performance at work, and that he had taken early retirement to keep from hurting two people at his job.  He contended that when he worked, he had a problem controlling his temper. 

During his May 2012 VA examination, the Veteran reported irritability or outbursts of anger and difficulty concentrating.  The Veteran displayed signs of impaired judgment; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work like setting; difficulty in establishing and maintaining effective work and social relationships; and inability to establish and maintain effective work and social relationships.  The examiner did not find that the Veteran had difficulty in understanding complex commands; impaired abstract thinking; gross impairment in thought processes or communication; impaired impulse control; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; or disorientation to time or place.  The examiner also did not indicate that there was memory loss of any kind or speech problems.  The examiner noted that the Veteran was currently unemployed due to the effects of PTSD but found that the Veteran did not have total occupational and social impairment.  Rather, he noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that the claim for a TDIU due to PTSD must be denied.  

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, medical evidence addressing the functional effects of the Veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Here, the weight of such evidence indicates that the functional effects of the Veteran's PTSD has not rendered him unable to obtain or retain substantially gainful employment  due solely to his PTSD at any point pertinent to the 2007 claim for increased rating for PTSD.  

As noted, it is undebatable that the Veteran took a leave of absence from February 2007 to June 2007 from his work at the post office "due to the intensity of [his] dislike of his fellow workers," and that he was told not to return to work until he got his condition under control.  In August 2007, the Veteran decided to take early retirement because of his health and coworkers.  However, the evidence does not show that the Veteran's PTSD has precluded him from all forms of substantially gainful employment.  Rather, the evidence indicates the Veteran retired based on his belief that he was unable to continue working at the post office due to his intense dislike and homicidal ideation toward his coworkers.  VA treatment records following the Veteran's retirement reflect comments remarking on his significantly reduced stress levels.  Further, during  the April 2008 VA examination, the Veteran reported that he had significant problems with aggressive tendencies near the end of his time at work but that he had improved after he left.  

In addition, as discussed by the March 2015 C&P Director, the April 2008 VA examiner classified the Veteran's PTSD symptoms as mild in severity.  He noted that the Veteran's thought process/content and speech were unremarkable, and that his anger was relatively better controlled.  The examiner found that there was no total occupational and social impairment but that there was reduced reliability and productivity.  While in June 2009 the same examiner found that some of the Veteran's PTSD symptoms had worsened compared to his April 2008 VA examination, namely his volatility and reactivity, the examiner found that the Veteran was nevertheless grossly, cognitively intact; his memory was relatively good; and he had a capacity for insight.  

Further, the May 2012 VA examiner found that, while the Veteran exhibited impaired judgment; difficulty in adapting to stressful circumstances, including work or a work like setting; difficulty in establishing and maintaining effective work and social relationships; as well as an inability to establish and maintain effective work and social relationships, he did not have near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in understanding complex commands; impaired abstract thinking; gross impairment in thought processes or communication; impaired impulse control; grossly inappropriate behavior; persistent danger of hurting self or others; or memory loss of any kind or speech problems.  In addition, the VA examiner opined that the Veteran did not have total occupational and social impairment; rather, he had occupational and social impairment with reduced reliability and productivity.

Similarly, VA treatment records dated from June 2008 to February 2009 note that the Veteran's speech was normal; his thought process was linear, logical, and goal-directed; and his insight was "fair."  The records also show that the Veteran was coaching a softball team of senior citizens.  Further, VA treatment records from October 2010 and November 2010 include several notations that the Veteran's judgment, insight, and recent and remote memory were good; that he denied having any recent issues with anger, nightmares, avoidance, or being constantly on guard, watchful, or easily startled.  The treatment records also indicate that the Veteran was consistently found to be oriented to time, place, and person; his mood was alert; speech was articulate; and affect was appropriate.  

In summary, the Veteran's noted activities and reports demonstrate an ability to engage in social interactions with others, handle complex tasks independently, engage in some degree of physical activities on a daily basis, and manage his own work.  These are all abilities inherent in obtaining and continuing employment.  

In addition to the medical and other objective evidence addressed above, the Board also has considered the Veteran's own assertions advanced in support of his claim.  The Veteran, as a lay person, is certainly competent to report matters within his own personal knowledge, such as his own symptoms, and the reasons why he took early retirement.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, the Veteran has consistently asserted, and the medical evidence supports, that he took a six-month leave of absence and then early retirement from the post office because he had homicidal ideation toward his coworkers.  Although the Veteran has asserted that he had no intention to act on such ideation, a VA clinician recommended that, due to the Veteran's intense dislike of his coworkers, he needed "an extended period off work if not permanent leave."  While this is probative evidence suggesting that the Veteran may not have been able to continue working at  his former workplace, it is not probative evidence that he is precluded from all forms of substantially gainful employment.  To the contrary, the evidence shows that the Veteran's thought processes have been  linear, logical, and goal-directed; that his insight was "fair;" and that, while his volatility and reactivity may have worsened in June 2009, as of May 2012. he did not have impaired impulse control nor was he a danger to himself or others. 

Furthermore, to whatever extent the Veteran contends that he is unemployable due to his service-connected PTSD, the Board emphasizes that he is not shown to possess any expertise in medical or vocational matters so as to competently opine on such a matter (see, e.g., 38 C.F.R. § 3.159 (2014) and Bostain v. West, 11 Vet. App. 124, 127 (1998)), and, as indicated above, the persuasive medical and other objective evidence on this point simply does not support such an assertion.

Given the entirety of the evidence of record, the Board finds that the resulting functional impairment from the Veteran's PTSD has not been shown to be so severe as to preclude all forms of substantially gainful employment.  In short, the weight of the competent, probative evidence indicates that his service-connected PTSD has not rendered him unemployable due to his PTSD at any point pertinent to this appeal.  

Accordingly, the claim for a TDIU must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

The claim for a TDIU due to service-connected PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


